July 10, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                             MARY E. EWING, Appellant

NO. 14-10-00939-CV                       V.

                    ACT CATASTROPHE-TEXAS L.C., Appellee
                           ____________________



      This cause, an appeal from the judgment in favor of appellee, ACT
CATASTROPHE-TEXAS L.C., signed June 18, 2010, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED. We order appellant, MARY E. EWING, to
pay all costs incurred in this appeal. We further order this decision certified below for
observance.